Citation Nr: 0808389	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-18 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
10 percent evaluation for the veteran's service-connected 
right wrist disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1970 to July 
1972.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

In August 2006, the Board remanded this matter for proper 
notice in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).


FINDINGS OF FACT

1.	In an unappealed November 1972 rating decision, the RO 
service connected the veteran for a right wrist disorder at 0 
percent disabling, effective July 13, 1972.  

2.	In February 1980 and January 1990, the veteran filed 
claims for increased rating for his service-connected right 
wrist disorder.

3.	In an unappealed April 1990 rating decision, the RO denied 
the veteran's claim for increased rating for his service-
connected right wrist disorder.  

4.	On June 19, 2001, the RO received the veteran's increased 
rating claim for his right wrist disorder.  

5.	In the March 2002 rating decision on appeal, the RO 
granted the veteran a 10 percent rating for his service-
connected right wrist disorder, effective the date of his 
claim on June 19, 2001.  

6.	In December 2002, the veteran claimed entitlement to an 
earlier effective date of July 13, 1972 for the grant of a 10 
percent evaluation for the service-connected right wrist 
disorder.    

7.	The medical evidence of record indicates that the veteran 
did not manifest limitation of motion in his right wrist 
prior to June 19, 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 19, 2001, 
for the 10 percent evaluation of the veteran's service-
connected right wrist disorder, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 
3.157, 3.400, 4.71a, Diagnostic Codes 5214, 5215 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective for the grant of 
a 10 percent evaluation for the service-connected right wrist 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2001 and August 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprise his claim, and of the evidence needed 
to substantiate the claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And VA provided notification to the 
veteran prior to the initial adjudication of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran of disability evaluations and 
effective dates for the award of VA benefits until August 
2006.  See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the late notice has 
been rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  As 
will be further detailed below, the Board will deny the 
veteran's claim here.  No new disability rating or new 
effective date will be assigned therefore.  Moreover, 
following full and proper notice, the RO readjudicated the 
veteran's claim in an October 2007 supplemental statement of 
the case.  See Mayfield, supra.  As such, the veteran has not 
been prejudiced by the late notice here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to support 
his contentions.  And VA provided the veteran with 
compensation medical examination for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Veteran's Claim to an Earlier 
Effective Date

The veteran claims entitlement to an effective date earlier 
than June 19, 2001 for the assignment of a 10 percent 
evaluation for his right wrist disorder.  Specifically, he 
claims entitlement to a July 13, 1972 effective date.  For 
the reasons set forth below, the Board disagrees with his 
claim, and finds the assigned June 19, 2001 effective date 
appropriate here.      

        Background  

VA service connected the veteran's wrist disorder in a 
November 15, 1972 rating decision.  The RO assigned a 
noncompensable evaluation and an effective date of July 13, 
1972.  The veteran did not appeal this decision.  That 
decision became final therefore.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200. 

The veteran filed increased rating claims for his wrist 
disorder in February 1980 and January 1990.  38 U.S.C.A. 
§ 1155.  It is not clear in the record as to whether the RO 
responded in a rating decision directly to the veteran's 
February 1980 claim for increase.  Nevertheless, in an April 
1990 rating decision, the RO denied the veteran's claim for 
increase.  As with the November 1972 rating decision, the 
veteran did not appeal the decision.  That decision became 
final as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

On April 19, 2001, the RO received another increased rating 
claim for the service-connected right wrist disorder.  In the 
March 2002 rating decision on appeal, the RO granted an 
increased evaluation to 10 percent, effective the date of the 
veteran's claim.  In a December 2002 statement, the veteran 
argued for an earlier effective date of July 13, 1972 - the 
original effective date assigned in the unappealed November 
1972 rating decision that granted service connection for the 
right wrist disorder.    

	Applicable Law Concerning Effective Dates 

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

	Analysis 

In determining the appropriate effective date for the "claim 
for increase", the Board must address three issues.  First, 
was the April 1990 RO decision denying entitlement to an 
increased rating a final decision; or, has the January 1990 
claim for increase forming the basis of that decision 
continued in active appellate status?  Second, was April 19, 
2001 properly construed as the date of receipt of the most 
recent "claim to reopen"?  Third, is there medical evidence 
of record that would support finding an effective date up to 
one year prior to the date of receipt of the veteran's claim 
for increase (i.e., as early as April 19, 2000)?   

As to the first issue - the record is clear that the RO 
notified the veteran of its April 1990 decision.  38 U.S.C.A. 
§ 5104.  This is evidenced by the cover letter mailed to the 
veteran at his stated address.  It is also clear that the RO 
informed the veteran of his appellate rights with regard to 
the decision.  The cover letter noted the enclosed appellate 
rights statement, VA Form 1-4107.  And it is clear, based on 
the record, that the veteran did not appeal the April 1990 
decision.  Given this factual predicate, it is clear that the 
RO's April 1990 decision became final.  As a result, the 
veteran's January 1990 claim for increase for his service-
connected right wrist disorder is not longer in appellate 
status.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200.

As to the second issue - the record clearly demonstrates that 
the RO received the veteran's most recent "claim for 
increase" (the one following the January 1990 claim for 
increase) on April 19, 2001.  Therefore, the evidence of 
record supports the RO's choice of April 19, 2001 as the date 
of the claim for increase here.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

As to the third issue - whether medical evidence supports an 
earlier effective date in the year prior to the date of claim 
for increase - the Board finds no medical evidence supporting 
the assignment of a compensable evaluation for the right 
wrist disorder prior to April 19, 2001.  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 
3.157.        

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

Diagnostic Codes 5214 and 5215 address disorders involving 
the wrist.  Evaluations of 10, 20, 30, 40, and 50 percent are 
authorized for this disorder.  Diagnostic Code 5214 only 
authorizes a 10 percent evaluation for limitation of motion.  
Under Diagnostic Code 5215, evaluations of 20 through 50 
percent are authorized for ankylosis of the wrist.  See 38 
C.F.R. § 4.71a (2007).  To receive an evaluation between 20 
to 50 percent, therefore, the evidence must establish, at a 
minimum, ankylosis of the right wrist.  Ankylosis is the 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)).   

The medical evidence of record in this matter demonstrates 
that the veteran has limitation of motion in his right wrist.  
This is shown in the February 2002 VA compensation 
examination report, and in subsequent VA treatment records.  
But there is no evidence of record that the veteran has 
ankylosis in his right wrist - the veteran has not even 
claimed that he has this disorder in his right wrist.  And 
there is no evidence of record that the veteran manifested 
limitation of motion in his wrist prior to April 19, 2001.  
As such, a compensable rating would not be due here prior to 
April 19, 2001 under the criteria noted in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215 (2007).  

In sum, the Board finds that the evidence preponderates 
against the veteran's claim to an earlier effective date.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim for benefits the evidence must preponderate against 
that claim).  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While his 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

Entitlement to an earlier effective date for the grant of a 
10 percent evaluation, for the veteran's service-connected 
right wrist disorder, is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


